Affirmed and Opinion filed December 19, 2002








Affirmed and Opinion filed December 19, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00313-CR
____________
 
ISAAC JOSEPH JOHNSON, SR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 23rd District Court
Brazoria County, Texas
Trial
Court Cause No. 41,195
 

 
M E M O R A N D U M  O P I N I O N
After a jury trial, appellant was convicted of credit card
abuse, enhanced to habitual offender status by allegations of six prior felony
convictions.  At the punishment phase,
appellant entered a plea of true to each of the enhancement allegations.  The jury assessed punishment, and on April 3,
2002, the court sentenced appellant to confinement for thirteen years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396
(1967), presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. 
See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record. 
No request to review the record or pro se response has been filed,
however.
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record. 
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed December 19, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R.
App. P. 47.3(b).